Case: 19-30885      Document: 00515401823         Page: 1    Date Filed: 05/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-30885                               May 1, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
SHARON KAYE BURNS,

              Plaintiff - Appellant

v.

MEGAN J. BRENNAN, Postmaster General on behalf of U.S. Postal Service,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CV-990


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Sharon Burns appeals the grant of summary judgment in Postmaster
General Megan Brennan’s favor on Burns’s claim alleging a hostile work
environment during her employment at the United States Postal Service. For
the following reasons, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30885       Document: 00515401823          Page: 2     Date Filed: 05/01/2020



                                         No. 19-30885
                                   A.      Background
          Burns, a postal worker, alleged that a supervisor “violently charged at
[her] on the workroom floor while shouting and screaming” and that “[t]here
ha[d] been several encounters” between her and the supervisor where Burns
felt she was in danger.          Burns filed an Equal Opportunity Employment
Commission (“EEOC”) complaint alleging, among other things, a hostile work
environment, and she received a right-to-sue notice after the EEOC denied
relief.       Burns then filed suit in federal court seeking paid leave plus
compensatory and punitive damages.
          Brennan moved to dismiss Burns’s hostile work environment claim for
failure to state a claim or, in the alternative, for summary judgment. The
district court granted summary judgment, determining that Burns lacked
evidence that any alleged harassment “was on account of sex.” 1
          Burns now appeals. She specifically contends that the Postal Service
“failed to provide a safe working environment,” that the Postal Service and its
management violated internal workplace policies and procedures, and that
summary judgment should not have been granted regarding “who can
determine what another person view[s] as threatening behavior” (presumably
because it is a fact issue).
                                    B.      Discussion
          We review a grant of summary judgment de novo. Smith v. Reg’l Transit
Auth., 827 F.3d 412, 417 (5th Cir. 2016). Summary judgment is appropriate if
“there is no genuine dispute as to any material fact and the movant is entitled



         The district court also granted summary judgment on Burns’s retaliation claim.
          1

Although she mentioned it in passing and Brennan discussed it in the Appellee’s brief, Burns
did not brief the issue in her Appellant’s brief. “Issues not briefed on appeal are waived,” so
we do not consider that claim here. Bailey v. Shell W. E&P, Inc., 609 F.3d 710, 722 (5th Cir.
2010).

                                              2
    Case: 19-30885     Document: 00515401823      Page: 3    Date Filed: 05/01/2020



                                  No. 19-30885
to judgment as a matter of law.” FED. R. CIV. P. 56(a). “A dispute about a
material fact is ‘genuine’ if the evidence is such that a reasonable jury could
return a verdict for the non-moving party.” Shackelford v. Deloitte & Touche,
LLP, 190 F.3d 398, 403 (5th Cir. 1999).
      Under Title VII, an employee alleging a hostile work environment must
show “(1) that the employee belongs to a protected class; (2) that the employee
was subject to unwelcome sexual harassment; (3) that the harassment was
based on sex; and (4) that the harassment affected a term, condition, or
privilege of employment.” Lauderdale v. Tex. Dep’t of Criminal Justice, 512
F.3d 157, 162–63 (5th Cir. 2007) (internal quotation marks and citation
omitted).
      The “key issue” Burns raises is that the Postal Service failed to follow its
“commitment . . . to promote a respectful and safe work environment for all
employees . . . free of threats, violence and fear.” But “Title VII is not a general
civility code for the American workplace.” Indest v. Freeman Decorating, Inc.,
164 F.3d 258, 263 (5th Cir. 1999). Nor does it impose a blanket requirement
that workplaces follow their own policies. See Milligan v. Bd. of Trustees of S.
Ill. Univ., 686 F.3d 378, 387 (7th Cir. 2012) (“The failure to follow internal
policy does not matter so long as the employer’s response is otherwise
reasonable under Title VII . . . .”). Instead, Title VII prohibits only certain
employment actions taken “because of [an] individual’s race, color, religion, sex,
or national origin.” 42 U.S.C. § 2000e-2(a) (emphasis added).
      We have noted before that a plaintiff’s Title VII claims are properly
dismissed when her “allegations do not contain any connection, either explicit
or implicit, between her membership in a protected class and the alleged
activity.” Ellis v. Principi, 246 F. App’x 867, 871 (5th Cir. 2007) (per curiam).
Stated differently, whatever the morality or lack thereof of the conduct may
be, hostile or uncouth behavior that is unrelated to any protected trait does not
                                         3
    Case: 19-30885    Document: 00515401823    Page: 4   Date Filed: 05/01/2020



                                No. 19-30885
create a “hostile work environment” in the eyes of the law. Although Burns
alleges that she was treated poorly, she has not alleged any facts creating a
genuine factual dispute as to whether the harassment was because of her sex
or any other protected trait.
      AFFIRMED.




                                     4